Title: To George Washington from James Anderson, 11 September 1796
From: Anderson, James
To: Washington, George


        
          Sir
          Salvington [Va.] 11 Septr 1796
        
        I have the Honor of receiving Your favors of 5th Yesterday And am sorry You think me not so explicit as I should have been, I will say my intention in it is remote from deceit, that sort of conduct I think myself a stranger to. And the respectability of Your Character has a different claim from all who know it.
        I now beg leave more fully to explain myself And give an Account of my manner of life My Father was a Farmer in Scotland

on the River Forth nearly 40 miles above Edinh And at the Age of 21 thinking the business more fully understood upon the English border I agreed with a Gentleman, Famous in Farming, Feeding Horned Cattle & Sheep, in Summer on Grass, and in Winter on Potatoes, Turnip & Hay, Had a good Dairy, properly managed. with Him I was an apprentice 2 Years at the expiry of which I took the management of a large Estate possest by His uncle an Old Gentn which I conducted for 3 Years. And I beleive with approbation. For 19 Years after I farmed on my own account, 18 of which I was also largely in the Grain line, And had several manufactering Mills, But by the failure of a Sett of Distillers in 1788 I nearly lost all, And many more were ruined.
        In begining of 1791 I came to this Country. and during a few weeks stay in Alex[and]ria was once on Your Estate at Mount Vernon in Company with Messrs Prescott & Hannah, this was in Feby 1791 when You was in Philadelphia I then formed some Opinion of Your business, and was led to think from the regularity You might require in keeping Your Books, much time would be spent in that way, And of course prevent that strict Attention, Absolutely necessary, to all the parts of the Estate, and the Stock thereon, this induced me to make the former remark, this You have fully explained—In the spring 1791 I rented a Farm of poor Land on the upper part of Fairfax County in which I did not find my expectations Answered—In the begining of 1793 I took the Management of Mr Prescotts Estate in Prince William 1100 Acres Land on which there was 14 or 15 Slaves employed—The narrowness of that Gentlemans circumstances, prevented the neccessary improvements being made, And induced me to relinquish the business—In 1795 I came here, the Estate is 1700 Acres of Land, one part on the Creek fine meadow, the other part Hilly & poor, last Year I had no Assistant. this I have one. We employ about 25 hands, We have a Distillery which I also Conduct. And turns to good Account, my Incomes besides Board &c. are upward this Year of £100 I take some share in this Distillery—And beg leave to Observe that I do think one properly conducted is one of the best means for the improving of a Farm, As by feeding, so much manure is procured which otherwise could not be obtained. And if properly compounded & applyed will not fail in Answering the Farmers expectations.
        I beg leave here to appeal to Your knowledge, & experience,

that tho, dividing the Soil by proper ploughings & Harrowings, laying down & Following proper Schemes for the Rotation of Crops, Intermixing pasture therein will do much. Yet without the assistance of manure will never Fully improve the Land.
        I should have added in the Accot of myself that I still have a small Farm in Loudon, But if You are pleased to employ me I will give up—I now have no Fortune, but cannot say I am poor And I am contented. And my present situation is agreable. My employer a Young unmarried man, Mr Cary Selden, His Mother a Lady advanced in life and sister of John F. Mercer of Marborough, with whom I suppose You are accquainted—And I am I think in good Company. But permit me to say I would prefer Your employ to any I know of, provided I could render it profitable to You—& worth my while. And if this reciprocity of Interests are not Answered I would never wish to be employed.
        I shall be very ready to wait on You whenever You do incline. And have ventured this to Philadelphia not doubting of its arrival in time And with much respect I have the Honor to be Sir Your most Obedt Humble servt
        
          Jas Anderson
        
      